Exhibit 1 FOR IMMEDIATE RELEASE Cimatron Reports Non-GAAP Net Profit of $1 Million in the Fourth Quarter of 2009 · $1.3 million positive cash flow from operations in 2009 Givat Shmuel, Israel, – February 22, 2010– Cimatron Limited (NASDAQ: CIMT) ("Cimatron" or the "Company"), a leading provider of integrated CAD/CAM solutions for the toolmaking and manufacturing industries, today announced financial results for the fourth quarter and full year 2009. The following provides details on Cimatron’s GAAP and non-GAAP results for the fourth quarter and full year 2009: GAAP: Revenues for the fourth quarter of 2009 were $9.8 million, compared to $10.4 million recorded in the fourth quarter of 2008. In the full year ended December 31, 2009, revenues were $33 million, compared to $41 million in 2008. Gross Profit for the fourth quarter of 2009 was $8 million as compared to $8.3 million for the same period in 2008. Gross margin in the fourth quarter of 2009 was 82% of revenues, compared to a gross margin of 79% in the fourth quarter of 2008. In 2009, gross profit was $26.8 million, compared to $33.2 million in 2008. Gross margin in 2009 constituted 81% of revenues, reflecting no change relative to Operating Profit in the fourth quarter of 2009 was $773 thousand, compared to an operating profit of $652 thousand in the fourth quarter of 2008. In 2009, Cimatron recorded an operating loss of $(957) thousand, compared to an operating profit of $526 thousand in Net Profit for the fourth quarter of 2009 was $1.4 million, or $0.15 per diluted share, compared to a net profit of $706 thousand, or $0.08 per diluted share recorded for the same quarter of 2008. In 2009, net profit was $14 thousand, or $0.00 per diluted share, compared to a net profit of $724 thousand, or $0.08 per diluted share, in 2008. Non-GAAP: Revenues on a non-GAAP basis for the fourth quarter of 2009 were $9.8 million, compared to $10.5 million recorded for the fourth quarter of 2008. In the full year ended December 31, 2009, revenues were $33 million, compared to $41.8 million in 2008. 1 Gross Profit on a non-GAAP basis for the fourth quarter of 2009 was $8.2 million as compared to $8.5 million for the same period in 2008. Gross margin in the fourth quarter of 2009 was 84% of revenues, compared to 81% in the fourth quarter of 2008.In 2009, gross profit on a non-GAAP basis was $27.4 million, compared to $34.6 million in 2008. Gross margin on a non-GAAP basis in 2009 constituted 83% of revenues, reflecting no change relative to Operating Profit on a non-GAAP basisin the fourth quarter of 2009 was $1 million, compared to an operating profit of $977 thousand in the fourth quarter of 2008.In 2009, Cimatron recorded an operating profit of $31 thousand, compared to operating profit of $2.3 million in 2008. Net Profit on a non-GAAP basis for the fourth quarter of 2009 was $955 thousand, or $0.10 per diluted share, compared to net profit of $553 thousand, or $0.06 per diluted share recorded in the same quarter of 2008.In 2009, net profit was $46 thousand, or $0.01 per diluted share, compared to net profit of $2.2 million, or $0.23 per diluted share, in 2008. Commenting on the results, Danny Haran, President and Chief Executive Officer of Cimatron, said “We are very pleased with the fourth quarter results. The combination of higher revenues (relative to previous quarters in 2009) and continued tight budget control has resulted in a strong bottom line in the fourth quarter, and positive cash flow for the entire year. 2009 was one of the toughest years for our industry, ever. In spite of a steep drop in global demand, we were able to generate a significant amount of cash in 2009, and even show small non-GAAP operating and net profits for the year. We are confident that our strong market position, strong balance sheet, and healthy cash reserves, together with continued investment in marketing and product development, will help us take advantage of new business opportunities. We are witnessing some signs of market recovery, and look forward to a hopefully less turbulent 2010”, concluded Mr.
